Citation Nr: 0001439	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946 and from June 1953 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997, from the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, denied entitlement to 
an increased (compensable) evaluation for bilateral 
pterygium.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the veteran's believes supports his 
contentions.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Upon review of the evidence, the Board finds that further 
development is necessary in order to properly adjudicate this 
claim.  Specifically the Board finds that the most recent VA 
examination of June 1998 is inadequate for rating purposes.  
This examination found an impairment of visual acuity of 
20/100 + 1, corrected in the left eye, and 20/200 corrected 
in the right eye.  The Board observes that pterygiums are 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6034.  
This code governs evaluations for pterygium and instructs the 
evaluator to "rate for loss of vision, if any."  

Findings from the June 1998 VA examination revealed a loss of 
vision in both eyes.  The examination also revealed injected 
plus 1, nasal pterygium, left eye; corneal scars of both eyes 
and sub-epithelial scars of both eyes with irregular 
astigmatism.  The opinion forwarded was that there is 
definitely a corneal component to the loss of vision found in 
the veteran, but the examiner cannot determine to what degree 
the visual loss is due to the irregular astigmatism and 
corneal opacification secondary to multiple pterygium 
surgeries.  

The service medical records reveal that there were multiple 
pterygium surgeries, including one in 1944, three in 1954, 
and two in 1955.  These surgeries in certain instances 
apparently involved the corneas, and the pterygiums 
repeatedly were noted to encroach the corneas.  What is 
confusing matters in this case is evidence showing that there 
are also nonservice connected factors shown to have involved 
both eyes.  In August 1987, he underwent cataract extraction 
surgery and intraocular lens implant for the right eye and a 
secondary intraocular lens implant of the left eye, which had 
had a history of previous cataract surgery.  Following the 
cataract surgery, VA outpatient treatment records dated 
between September 1988 and December 1989 revealed evidence of 
visual problems, with readings as low as 20/400 and up to 
20/100.  Additionally, the record shows the veteran to also 
be diagnosed with diabetic retinopathy.  Neither the 
cataracts nor the diabetic retinopathy have been shown to be 
service connected.

The question of whether the symptomatology of loss of visual 
acuity is fully or partially attributable to the service 
connected bilateral pterygium, with multiple surgeries for 
the same shown in service, or whether part or all of the 
visual acuity loss is due to nonservice connected factors, 
such as cataract surgery or diabetes cannot be resolved from 
information presently on file.  There is no medical evidence 
of record, which would either support or refute the RO's 
conclusion that the visual disability results from nonservice 
connected disability.  The opinion from the 1998 VA 
examination suggests that there is a corneal component to the 
visual loss.  However, the examiner was unable to determine 
to what extent, if any, this is due to the service connected 
pterygium, with surgeries shown in service.  The Board is 
prohibited from exercising its own independent medical 
opinion in resolving medical questions arising in appeals 
before it.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
view of the complex history of eye symptomatology regarding 
this case, review by a Board-certified opthamologist is 
warranted.

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service 
connected pterygium condition.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
added to the claims folder.  

2.  The RO should schedule the veteran 
for an examination by a board-certified 
opthamologist, who has not previously 
examined him, for the purpose of 
determining the nature and severity of 
his service-connected bilateral 
pterygium.  All indicated tests should be 
performed and the findings must be 
documented and interpreted.

The examiner must be supplied with a copy 
of this remand and also must review the 
entire claims folder in conjunction with 
the examination.  Specific attention 
should also be paid to the service 
medical records and other records 
documenting multiple surgeries for 
bilateral pterygiums.  The examiner must 
render an opinion, with the degree of 
probability expressed, regarding whether 
any current loss of visual acuity is more 
likely than not related to the service 
connected pterygiums.  If possible, an 
opinion should be given as to what extent 
any loss of visual loss can solely be 
attributable to the service connected 
pterygium and the residuals of surgeries 
for the same, as opposed to nonservice 
connected factors including diabetic 
retinopathy and cataract surgeries.  Such 
opinion may be expressed in terms that 
state it is "more likely" that one rather 
then the other was the etiology of any 
current visual loss found.  If the 
examiner finds that there is an element 
of loss of visual acuity that is 
attributable to the service connected 
pterygium in either eye or both eyes, but 
is unable to determine the extent of this 
loss that can be attributable to the 
pterygium, this too should be noted.  A 
complete rationale for all opinions and 
conclusions expressed should be given.

3.  Following completion of the above 
development, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for an increased (compensable) 
evaluation for bilateral pterygium under 
38 C.F.R. § 4.84a DC 6034 (1999).  In the 
event that the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto. 

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


